UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2293


ABDUL WAHEED,

                    Plaintiff - Appellant,

             v.

STATE OF MARYLAND, Office of Comptroller; DEBORAH S. RICHARDSON,
Judge OAH; JAMES T. MURRAY, Judge OAH; GERALDINE A. KLAUBER,
Judge OAH; STATE OF MARYLAND RETIREMENT AGENCY; WORKERS
COMPENSATION COMMISSION,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:20-cv-01931-GLR)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Abdul Waheed, Appellant Pro Se. Emily Spiering, Assistant Attorney General, Kevin
Michael Cox, Baltimore, Maryland, Brian L. Oliner, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Annapolis, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abdul Waheed appeals the district court’s order dismissing his complaint against

Appellees for lack of subject matter jurisdiction. We have reviewed the record and find no

reversible error. However, the dismissal of Waheed’s complaint should have been without

prejudice.   See S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir 2013) (explaining that court lacking

“jurisdiction has no power to adjudicate and dispose of a claim on the merits”). We

therefore modify the district court’s order to reflect that the dismissal is without prejudice,

see 28 U.S.C. § 2106, and affirm the judgment as modified. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                AFFIRMED AS MODIFIED




                                              2